Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 24, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  141291                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  HOWARD LINDEN, Conservator of the                                                                    Diane M. Hathaway
  Estate of INDIA THOMAS, a Minor                                                                     Alton Thomas Davis,
               Plaintiff-Appellant,                                                                                      Justices



  v                                                                 SC: 141291
                                                                    COA: 296799
                                                                    Wayne CC: 07-720169-NH
  ST. JOHN HOSPITAL AND MEDICAL
  CENTER, and ST. JOHN HEALTH d/b/a
  ST. JOHN HEALTH SYSTEM,
             Defendants-Appellees.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 8, 2010 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should now be reviewed by this Court.

        KELLY, C.J., and HATHAWAY, J., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 24, 2010                   _________________________________________
           1117                                                                Clerk